Case 0:20-cv-60747-RKA Document 19 Entered on FLSD Docket 08/27/2020 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 0:20-cv-60747-RKA

  GBX TECHNOLOGY, LLC,

           Plaintiff,

  vs.

  DLA PIPER LLP (US), DLA PIPER LLP
  (CANADA), VINCENT MAN, JENNIFER
  E. LACROIX, ALAN MACEK,

        Defendants.
  ____________________________________/

        DEFENDANTS DLA PIPER LLP (US), JENNIFER E. LACROIX, DLA PIPER LLP
           (CANADA), AND ALAN MACEK’S UNOPPOSED, JOINT MOTION FOR
               ENLARGEMENT OF TIME TO RESPOND TO COMPLAINT
                      AND MEMORANDUM OF LAW IN SUPPORT

           Defendants, DLA PIPER LLP (US), JENNIFER E. LACROIX, DLA PIPER LLP

  (CANADA), and ALAN MACEK1 jointly move for an Order enlarging the time for them to

  respond to the Complaint [ECF No. 1], and state as follows:

           1.      On August 14, 2020, Plaintiff delivered by courier a copy of the Summons and

  Complaint to DLA Piper LLP (Canada) and Alan Macek (collectively, the “DLA-Canada

  Defendants”). The DLA-Canada Defendants’ response to the Complaint is due to be filed and

  served on September 4, 2020.

           2.      DLA Piper LLP (US) and Jennifer E. Lacroix (collectively, the “DLA-US

  Defendants”) waived service pursuant to Federal Rules of Civil Procedure Rule 4, effective July



           1
           Defendant Vincent Man has not been served with the Complaint and this Motion is not
  filed with respect to him.

                                                     1
                                            Keller Landsberg PA
          Broward Financial Centre, 500 E. Broward Boulevard, Suite 1400, Fort Lauderdale, FL 33394
Case 0:20-cv-60747-RKA Document 19 Entered on FLSD Docket 08/27/2020 Page 2 of 5
                                                                 CASE NO.: 6:20-cv-00877-PGB-DCI


  9, 2020, and pursuant to Rule 12, their response to the Complaint is due to be filed and served on

  September 8, 2020.

         3.      Pursuant to this Court’s Notice of Court Practice in Cases with Multiple Plaintiffs

  or Defendants, “Defendants shall file their motions and responses jointly, unless there are clear

  conflicts of position.” [ECF No. 5]. There are no clear conflicts of position between the DLA-US

  and DLA-Canada Defendants.

         4.      The DLA-US and DLA-Canada Defendants require additional time to join their

  arguments and respond to the Complaint, and request an extension of time to file their joint

  response, up to and including September 25, 2020.

         5.      The DLA-US and DLA-Canada Defendants intend to present arguments on behalf

  of four (4) different Defendants with respect to eight (8) total counts against them. There are

  subject matter jurisdiction, personal jurisdiction, venue, and failure to state a claim defenses

  pursuant to Rule 12(b)(1), 12(b)(2), 12(b)(3), and 12(b)(6) that the Defendants currently intend to

  raise, which require comprehensive research and analysis, as well as supporting

  declarations/affidavits.

         6.      This request is not made for the purpose of undue delay and no party will be

  prejudiced by the Court granting this request.

         7.      Plaintiff has been informed of this requested extension, and the undersigned

  counsel has been authorized to represent that Plaintiff does not oppose the requested relief.

         8.      This is DLA-US’s and DLA-Canada’s first request for an extension of time within

  which to file its response.




                                                    2
                                           Keller Landsberg PA
         Broward Financial Centre, 500 E. Broward Boulevard, Suite 1400, Fort Lauderdale, FL 33394
Case 0:20-cv-60747-RKA Document 19 Entered on FLSD Docket 08/27/2020 Page 3 of 5
                                                                CASE NO.: 6:20-cv-00877-PGB-DCI


                                    MEMORANDUM OF LAW

         Federal Rule of Civil Procedure 6(b) provides, in pertinent part:

         (b) Extending Time.

                 (1) In General. When an act may or must be done within a specified time,
                 the court may, for good cause, extend the time:

                        (A) with or without motion or notice if the court acts, or if a request
                        is made, before the original time or its extension expires . . . .

         This Court has broad discretion to enlarge time periods established by the Rules of Civil

  Procedure or Rules of Court or by any Court Order. Moore v. Potter, 141 Fed. Appx. 803, 807

  (11th Cir. 2005). Extensions of time are available when a party demonstrates a reasonable, good

  cause basis for such a request. See Beaufort Concrete Company v. Atlantic States Construction

  Company, 352 F.2d 460 (5th Cir. 1965).

         WHEREFORE, Defendants, DLA PIPER LLP (US), JENNIFER E. LACROIX, DLA

  PIPER LLP (CANADA), and ALAN MACEK, respectfully request that the Court grant this

  Motion, enlarging the time for them to respond to Plaintiff’s Complaint, through and including

  September 25, 2020.

                      CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel, D. David Keller, certifies that

  he conferred in good faith with Joycelyn Brown, Plaintiff’s counsel, by telephone and by email on

  Tuesday, August 25, 2020, and has been authorized to represent that Plaintiff agrees to the relief

  requested.




                                                   3
                                          Keller Landsberg PA
        Broward Financial Centre, 500 E. Broward Boulevard, Suite 1400, Fort Lauderdale, FL 33394
Case 0:20-cv-60747-RKA Document 19 Entered on FLSD Docket 08/27/2020 Page 4 of 5
                                                                 CASE NO.: 6:20-cv-00877-PGB-DCI



                                                 Respectfully submitted,

                                                 By: /s/ D. David Keller
                                                     D. David Keller (FBN: 288799)
                                                     Email: david.keller@kellerlandsberg.com
                                                     Email: maria.gonzalez@kellerlandsberg.com
                                                     Email: laura.kelly@kellerlandsberg.com
                                                     Keller Landsberg PA
                                                     500 East Broward Boulevard, Suite 1400
                                                     Fort Lauderdale, FL 33394
                                                     Telephone: (954) 761-3550
                                                     Counsel for Defendants DLA Piper LLP (US)
                                                     and Jennifer E. Lacroix

                                                        and

                                                 By: /s/ Mario M. Ruiz
                                                     Mario M. Ruiz (FBN: 894590)
                                                     Robert A. Cohen (FBN: 316271)
                                                     Email: mruiz@mcdonaldhopkins.com
                                                     Email: rcohen@mcdonaldhopkins.com
                                                     McDonald Hopkins LLC
                                                     505 South Flagler Drive, Suite 300
                                                     West Palm Beach, FL 33401
                                                     Telephone: (561) 472-2121
                                                     Counsel for Defendants DLA Piper LLP (Canada)
                                                     Vincent Man and Alan Macek



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 27th day of August, 2020, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF System, which will send the foregoing

  to counsel of record on the attached Service List.


                                                 /s/ D. David Keller
                                                 D. David Keller
                                                 Fla. Bar No.: 288799



                                                    4
                                           Keller Landsberg PA
         Broward Financial Centre, 500 E. Broward Boulevard, Suite 1400, Fort Lauderdale, FL 33394
Case 0:20-cv-60747-RKA Document 19 Entered on FLSD Docket 08/27/2020 Page 5 of 5
                                                               CASE NO.: 6:20-cv-00877-PGB-DCI



                                          SERVICE LIST

  Joycelyn S. Brown, Esq.
  IPS Legal Group, P.A.
  1951 N.W. 7th Avenue
  Suite 600
  Miami, FL 33136
  Telephone: (786) 539-5098
  Email: jbrown@ipslegalgroup.com
  Counsel for Plaintiff




                                                  5
                                         Keller Landsberg PA
       Broward Financial Centre, 500 E. Broward Boulevard, Suite 1400, Fort Lauderdale, FL 33394
